                 Case 3:19-cv-06089-RBL Document 1 Filed 11/15/19 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      BRANDON LEONARD and ALICIA                Case No.
 9    LEONARD, husband and wife and the marital
      community comprised thereof,              Pierce County Case No. 19-2-11524-1
10                                                     NOTICE OF REMOVAL PURSUANT
                            Plaintiffs,                TO 28 USC §1332, 28 USC §1441 and 28
11           v.                                        USC §1446

12    FIRST AMERICAN PROPERTY &                        (Clerk’s Action Required)
      CASUALTY INSURANCE COMPANY;
13    CRAWFORD & COMPANY; and TRIER J.
      JOHNSON,
14
                            Defendants.
15
     TO:    The Clerk of the United States District Court for the Western District of Washington;
16          and
     TO:    Plaintiffs and Plaintiffs’ Counsel of Record.
17
            PLEASE TAKE NOTICE that Defendant First American Property & Casualty
18
     Insurance Company (“Defendant” or “First American”) hereby removes to this Court the state
19
     court action described below. In support thereof, Defendant states as follows:
20
            1.      Plaintiffs filed the Summons and Complaint with Pierce County Superior Court
21
     on October 17, 2019. On or about October 18, 2019, Plaintiffs caused to be served a civil
22
     summons and complaint, captioned for the Superior Court of the State of Washington for
23

24
     No.                                                             COLE | WATHEN | LEID | HALL, P.C.
                                                                      1505 WESTLAKE AVENUE, SUITE 700
25   NOTICE OF REMOVAL - 1                                              SEATTLE, WASHINGTON 98109
                                                                      (206) 622-0494/FAX (206) 587-2476
                  Case 3:19-cv-06089-RBL Document 1 Filed 11/15/19 Page 2 of 7



 1   Pierce County, on the Office of the Insurance Commissioner which thereafter served First

 2   American. The Cause Number assigned to the above-mentioned case is: 19-2-11524-1.

 3                                              PARTIES

 4           2.      In the Complaint, Plaintiffs allege that they are residents of Pierce County,

 5   Washington.

 6           3.      Defendant First American is a foreign insurance company incorporated in the

 7   State of California with its principle place of business in the State of California. Defendant is

 8   licensed to conduct business in the State of Washington.

 9           4.      Plaintiffs’ Complaint also names independent adjuster Crawford & Company

10   and employee Trier J. Johnson, as defendants in this matter. Plaintiffs allege Mr. Johnson failed

11   to exercise good faith in the handling of the claim and failure to respond to requests for

12   information timely. See, Exhibit A ¶46.

13           5.      However, Crawford & Company and Mr. Johnson are named in this action as

14   claims adjusters, and therefore are not properly named parties as a matter of law pursuant to

15   Keodalah v. Allstate Ins. Co., ___ Wn.2d. ___, No. 95867-0, 2019 Wash. LEXIS 591 (Oct. 3,

16   2019). The improper naming of these parties constitutes fraudulent joinder and does not affect

17   diversity jurisdiction.

18                                 AMOUNT IN CONTROVERSY

19           6.      The removing Defendant bears the burden of establishing by a preponderance of

20   the evidence that the amount in controversy exceeds the jurisdictional amount. Sanchez v.

21   Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).

22

23

24
     No.                                                             COLE | WATHEN | LEID | HALL, P.C.
                                                                      1505 WESTLAKE AVENUE, SUITE 700
25   NOTICE OF REMOVAL - 2                                              SEATTLE, WASHINGTON 98109
                                                                      (206) 622-0494/FAX (206) 587-2476
                  Case 3:19-cv-06089-RBL Document 1 Filed 11/15/19 Page 3 of 7



 1           7.      In Plaintiffs’ Complaint, Plaintiffs allege that they are entitled to insurance

 2   coverage under a policy of insurance issued by First American Property & Casualty Insurance

 3   Company. See, generally, Exhibit A (Complaint).

 4           8.      Plaintiffs have pled alleged damages in excess of $200,000. See, Exhibit A

 5   ¶¶14-15.

 6           9.      Plaintiffs also allege that they are entitled to extra-contractual remedies. See,

 7   Exhibit A ¶¶42-46

 8           10.     In addition, Plaintiffs allege that Defendant is liable to Plaintiffs for enhanced

 9   damages pursuant to RCW 19.86.090 and for their attorneys’ fees and costs incurred in the

10   prosecution of this action. See Exhibit A, Prayer for Relief.

11           11.     The amount in controversy, exclusive of interest and costs, therefore exceeds

12   $75,000.00. See, Exhibit A ¶14-15.

13           12.     Where an underlying statute authorizes an award of attorney’s fees, such fees

14   may be included in the amount in controversy. Galt G/S v. JSS Scandinavia, 142 F.3d 1150,

15   1156 (9th Cir. 1998). A reasonable estimate of attorney’s fees likely to be expended throughout

16   the entire litigation is properly included within the amount in controversy. Miera v. Dairyland

17   Ins. Co., 143 F.3d 1337, 1340 (10th Cir. 1998).

18           13.     After combining the above damages, attorneys fees, and costs, Defendant has

19   shown, by a preponderance of the evidence, that the amount in controversy requirement for

20   diversity jurisdiction is met.

21                                           JURISDICTION

22           14.     For purposes of determining jurisdiction under 28 U.S.C. § 1332, Plaintiffs are

23   citizens of the State of Washington. Defendant First American is a citizen of the State of

24
     No.                                                              COLE | WATHEN | LEID | HALL, P.C.
                                                                       1505 WESTLAKE AVENUE, SUITE 700
25   NOTICE OF REMOVAL - 3                                               SEATTLE, WASHINGTON 98109
                                                                       (206) 622-0494/FAX (206) 587-2476
                 Case 3:19-cv-06089-RBL Document 1 Filed 11/15/19 Page 4 of 7



 1   California. The remaining defendants are improperly joined.

 2          15.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

 3          16.     This Court, therefore, has jurisdiction pursuant to 28 U.S.C. § 1332 and removal

 4   is proper pursuant to 28 U.S.C. § 1441.

 5                                             TIMELINESS

 6          17.     The Summons and Complaint against Defendant was served by Plaintiffs on the

 7   Office of the Insurance Commissioner October 18, 2019, and First American was served

 8   thereafter. The date of filing this Notice of Removal is within thirty (30) days from the date

 9   this matter first became removable.

10                                INTRADISTRICT ASSIGNMENT

11          18.     Pursuant to Local Rule 101(e), this case should be assigned to the Tacoma

12   Division because the case is removed from Pierce County Superior Court. Plaintiffs allege in

13   the Complaint that they are residents of Pierce County and that First American is a foreign

14   corporation doing business in the State of Washington. See, Exhibit A ¶¶1-2.

15                           COPY OF SUMMONS AND COMPLAINT

16          In accordance with Western District of Washington Local Rule 101(b), counsel for

17   Defendant hereby verifies that these Exhibits, along with this Notice of Removal, are true and

18   complete copies of all the records and proceedings filed in the state court in this matter.

19   Pursuant to Local Rule 101(b), Defendant is also filing contemporaneously with this Notice of

20   Removal a copy of the operative complaint as a separate attachment in the ECF system labeled

21   as the complaint.

22          1.      Attached to this Notice as Exhibit A is a true and correct copy of the Complaint

23   filed with the Court.

24
     No.                                                            COLE | WATHEN | LEID | HALL, P.C.
                                                                     1505 WESTLAKE AVENUE, SUITE 700
25   NOTICE OF REMOVAL - 4                                             SEATTLE, WASHINGTON 98109
                                                                     (206) 622-0494/FAX (206) 587-2476
                   Case 3:19-cv-06089-RBL Document 1 Filed 11/15/19 Page 5 of 7



 1           2.       Attached to this Notice as Exhibit B is a true and correct copy of the Case

 2   Information Cover Sheet filed with the Court.

 3           3.       Attached to this Notice as Exhibit C is a true and correct copy of the Order

 4   Setting Original Case Schedule issued and filed by the Court.

 5           4.       Attached to this Notice as Exhibit D is a true and correct copy of the Summons

 6   filed with the Court.

 7           5.       Attached to this Notice as Exhibit E is a true and correct copy of

 8   Affidavit/Declaration of Service of Crawford & Company filed with the Court.

 9           6.       Attached to this Notice as Exhibit F is a true and correct copy of

10   Affidavit/Declaration of Service of First American filed with the Court.

11           7.       Attached to this Notice as Exhibit G is a true and correct copy of

12   Affidavit/Declaration of Service of Johnson filed with the Court.

13           8.       Attached to this Notice as Exhibit H is a true and correct copy of the Notice of

14   Appearance filed with the Court by Defendants.

15           9.       Attached to this Notice as Exhibit I is a true and correct copy of the

16   Confirmation of Service filed with the Court.

17           10.      Attached to this Notice as Exhibit J is the printout for Pierce County showing

18   the docket for the case, as of the date of filing.

19           11.      Defendant will file the appropriate notice of this removal with the Clerk of the

20   Pierce County Superior Court for Cause Number 19-2-11524-1.

21           ///

22           ///

23           ///

24
     No.                                                              COLE | WATHEN | LEID | HALL, P.C.
                                                                       1505 WESTLAKE AVENUE, SUITE 700
25   NOTICE OF REMOVAL - 5                                               SEATTLE, WASHINGTON 98109
                                                                       (206) 622-0494/FAX (206) 587-2476
            Case 3:19-cv-06089-RBL Document 1 Filed 11/15/19 Page 6 of 7



 1        DATED this 15th day of November, 2019.

 2                                         COLE | WATHEN | LEID | HALL, P.C.
                                           /s/ Rory W. Leid
 3                                         Rory W. Leid, WSBA #25075
 4                                         s/ Christopher J. Roslaniec
                                           Christopher J. Roslaniec, WSBA #40568
 5                                         Attorney for Defendants
                                           1505 Westlake Avenue, Suite 700
 6                                         Seattle, WA 98109
                                           Tel: (206) 622-0494 | Fax: (206) 587-2476
                                            rleid@cwlhlaw.com | croslaniec@cwlhlaw.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     No.                                                   COLE | WATHEN | LEID | HALL, P.C.
                                                            1505 WESTLAKE AVENUE, SUITE 700
25   NOTICE OF REMOVAL - 6                                    SEATTLE, WASHINGTON 98109
                                                            (206) 622-0494/FAX (206) 587-2476
               Case 3:19-cv-06089-RBL Document 1 Filed 11/15/19 Page 7 of 7



 1                                  CERTIFICATE OF SERVICE

 2          The undersigned makes the following declaration certified to be true under penalty of
     perjury pursuant to RCW 9A.72.085:
 3           On the date given below, I hereby certify that I caused the foregoing to be filed using
     the United States District Court for Western District of Washington – Document Filing System
 4   (CM/ECF) and a true and correct copy to be served on the following parties in the manner
     indicated:
 5
      Counsel for Plaintiffs:                      Via Email/ECF
 6    William C. Smart, WSBA #8192
      Jeff N. Comstock, WSBA #41575
 7    KELLER ROHRBACK LLP
      1201 3rd Avenue, Suite 3200
 8    Seattle, WA 98101-3052
      T: 206 623 1900
 9    wsmart@kellerrohrback.com
      jcomstock@kellerrohrback.com
10

11           I certify under penalty of perjury under the laws of the State of Washington that the
     foregoing is true and correct.
12
            Dated this 15th day of November, 2019, at Seattle, Washington.
13
                                                 s/ Jan Sherred
14                                               Jan Sherred, Legal Assistant
                                                 jsherred@cwlhlaw.com
15

16

17

18

19

20

21

22

23

24
     No.                                                            COLE | WATHEN | LEID | HALL, P.C.
                                                                     1505 WESTLAKE AVENUE, SUITE 700
25   NOTICE OF REMOVAL - 7                                             SEATTLE, WASHINGTON 98109
                                                                     (206) 622-0494/FAX (206) 587-2476
